          Case 7:20-mj-07429-UA Document 6 Filed 07/17/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 UNITED STATES OF AMERICA,                                       CONSENT TO PROCEED BY VIDEO OR
                                                                 TELE CONFERENCE
                        -against-


                                                                 20-MJ-7429- UA
Nicolaus Wynberg
                                      Defendant(s).
                                                -X




Defendant Nicolaus Wynberg hereby voluntarily consents to participate in the following
proceeding via X videoconferencing or X teleconferencing:


X_ Initial Appearance Before a Judicial Officer

       Arraignment (Note: If on Felony Information/ Defendant Must Sign Separate Waiver of
       Indictment Form)

       Bail/Detention Hearing

       Conference Before a Judicial Officer - Assignment of Counsel




          ]\)\^-0\^^ f^-fl/J                                          Vs/,
Defendant's Signature                                 Defendant's Counsel's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

            JMicolausWynberg,
                                                  Susanne Brody
Print Defendant's Name                                Print Counsel's Name



This proceeding was conducted by reliable V\6eop^^re^\one~^^eT^^r^tQC^Q\Q^.


  _07/17/2020.
Date                                                  11.5. DisJ^dJudge/U.S. Magistrate Judge
